         Case 1:20-cv-00424-LJV Document 27 Filed 04/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 OLVIN GEOVANY RODRIGUEZ,

               Petitioner,
                                                        20-CV-424
        v.                                              ORDER

 CHAD WOLF, Acting Secretary, U.S.
 Department of Homeland Security, et al.,

               Respondents.



       The petitioner, Olvin Geovany Rodriguez, is a civil immigration detainee currently

held at the Buffalo Federal Detention Facility in Batavia, New York (“BFDF”). Rodriguez

filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241 claiming that his

continued detention during the COVID-19 global pandemic violates his Fifth

Amendment “right to be detained in a safe situation, free from punitive conditions of

confinement.” Docket Item 1 ¶146. More specifically, Rodriguez alleges that his

continued detention during the COVID-19 pandemic “places [him] at extraordinary risk

of infection, illness[,] and death.” Id. ¶145.

       On April 13, 2020, the respondents moved to dismiss the petition. Docket Item

19-2. They argue that “this Court has outlined the due process contours for detainees

at the BFDF, and has detailed when, and for whom, additional precautions must be

taken.” Id. at 2. Rodriguez, however, “does not meet the category of individual for

whom additional steps must be taken.” Id.
           Case 1:20-cv-00424-LJV Document 27 Filed 04/20/20 Page 2 of 4




       On April 16, 2020, Rodriguez responded. Docket Item 21. He agues “that given

his health concerns, . . . he will [likely] succeed on the merits of his Fifth Amendment

claim” and attaches medical records “identifying [his] medical conditions.” Id. at 3.

       On April 17, 2020, the respondents replied. Their medical expert, Captain

Abelardo Montalvo, M.D., attests that he has reviewed the medical records that

Rodriguez submitted and “Rodriguez is not a ‘vulnerable individual’ as per [Centers for

Disease Control (‘CDC’)] guidance and this Court’s orders in Jones v. Wolf, No. 20-CV-

361, 2020 WL 18096[77] (W.D.N.Y. Apr. 9, 2020); 2020 WL 1643857, (W.D.N.Y. Apr. 2,

2020).” Docket Item 26 ¶ 2. 1 More specifically, “Rodriguez is under 65 years of age

and . . . he does not have any neurological degenerative, inflammatory, immunological,

debilitating or genetic condition that makes him vulnerable.” Id. ¶ 3.

       For the reasons that follow, this Court grants the respondents’ motion to dismiss

Rodriguez’s petition.


                                      DISCUSSION


       In Jones, this Court found that the government’s “fail[ure] to take the steps

recommended by public health officials to protect high-risk individuals from contracting

COVID-19” while in immigration detention at the BFDF violated those individuals’ Due

Process rights. 2020 WL 1643857, at *1 (emphasis added). Thus, this Court ordered



       1
          As this Court explained in Jones, the CDC has stated that “high-risk conditions
could include: [p]eople with chronic lung disease or moderate to severe asthma[;
p]eople who have serious heart conditions[; p]eople who are immunocompromised . . . [;
p]eople of any age with severe obesity (body mass index [BMI] of 40 or higher)[; p]eople
with diabetes[; p]eople with chronic kidney disease undergoing dialysis[; or p]eople with
liver disease.” 2020 WL 1643857, at *14 n.13 (citation omitted).

                                             2
          Case 1:20-cv-00424-LJV Document 27 Filed 04/20/20 Page 3 of 4




the government to “provide those petitioners who are vulnerable individuals, as defined

by [the CDC,] with a living situation that facilitates ‘social distancing.’” Id.

       With respect to the Jones petitioners who were not “vulnerable” based on CDC

guidelines, however, this Court found that there was no Due Process violation. See

2020 WL 1809677, at *3 (“Although these individuals may be at heightened risk of

developing complications from COVID-19, they do not meet the CDC’s current criteria

for vulnerable individuals. Because the violation at issue arises from the respondents’

failure to act on their actual knowledge of serious risks to the health and well-being of

individuals with the vulnerabilities identified by the CDC, the respondents are not acting

with deliberate indifference to the needs of [the petitioners who do not] meet[ ] these

criteria.” (citation and internal quotation marks omitted)).

       Although Rodriguez claims that “his health concerns” put him at risk for

complications from COVID-19, he does not identify any condition that makes him high

risk under CDC guidelines. Nor does Rodriguez identify any other facts that

differentiate his case from those of the petitioners who were not high risk in Jones.

       What is more, the respondents’ medical expert has reviewed Rodriguez’s

medical records and confirmed that Rodriguez does not meet the CDC’s criteria for

vulnerable individuals. As this Court explained in Jones, it “is trained in the law, not

medicine,” and “[t]he best it can do in this situation is turn to the experts.” 2020 WL

1643857, at *7.

       Therefore, based on this Court’s decision in Jones, the respondents have not

violated Rodriguez’s right to Due Process. Accordingly, this Court grants the

respondents’ motion to dismiss.



                                               3
           Case 1:20-cv-00424-LJV Document 27 Filed 04/20/20 Page 4 of 4




                                         ORDER


         For the reasons explained above, the respondents’ motion to dismiss, Docket

Item 19, is GRANTED, and Rodriguez’s petition, Docket Item 1, is DISMISSED. The

Clerk of Court shall close this case.

         SO ORDERED.


Dated:         April 20, 2020
               Buffalo, New York


                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            4
